United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                               Nos. 05-3750/06-1701
                                   ___________

Duane C. White,                       *
                                      *
      Appellee/Cross-Appellant,       *
                                      * Appeals from the United States
      v.                              * District Court for the
                                      * Northern District of Iowa.
W.L. Kautzky, Director of the Iowa    *
Department of Corrections; John F.    *
Ault, Warden of Anamosa State         *
Penitentiary,                         *
                                      *
      Appellants/Cross-Appellees.     *
                                 ___________

                             Submitted: March 14, 2007
                                Filed: July 17, 2007
                                 ___________

Before RILEY, BOWMAN, and ARNOLD, Circuit Judges.
                           ___________

RILEY, Circuit Judge.

      W.L. Kautzky and John F. Ault (collectively, the defendants) appeal the district
court’s judgment holding the defendants liable for denying Duane C. White (White)
meaningful access to the courts. White cross-appeals the district court’s nominal
damages award. Finding no actual injury, we reverse the finding of liability and
vacate the district court’s judgment.
I.     BACKGROUND
       On June 25, 1999, White was arrested in Iowa for violating Iowa law and also
on an outstanding South Dakota arrest warrant. White was detained in the Woodbury
County Jail, near Sioux City, Iowa. White was later transferred from Iowa to South
Dakota and back without formal extradition. White pled guilty in Iowa and South
Dakota. The Iowa plea agreement allowed the State of Iowa to pursue additional
charges if White filed an application for post-conviction relief. White was
incarcerated in the Anamosa State Penitentiary (Anamosa) in Iowa from December
16, 1999, to July 25, 2002, when White was transferred to the South Dakota State
Penitentiary where he presently is incarcerated.

       Before White arrived at Anamosa on December 16, 1999, Anamosa
discontinued its prison library. In place of the prison library, Anamosa hired contract
attorneys in 2000 who came to the prison several days each month, met with inmates
individually for approximately fifteen minutes, answered simple legal questions, and
dispensed legal forms. Although the policy in effect at Anamosa would not
compensate contract attorneys for researching legal issues for the inmates, the contract
attorneys performed limited legal research on an ad hoc basis.

       During White’s incarceration at Anamosa, White approached a contract
attorney about his improper extradition. White sought legal advice and research from
the contract attorney. The contract attorney advised White to file an application for
post-conviction relief. White never told the contract attorney the State of Iowa could
pursue additional charges if White filed an application for post-conviction relief.

      On March 28, 2002, White filed a grievance concerning the contract-attorney
system in place at Anamosa. After exhausting the available administrative remedies,
White filed a complaint pursuant to 42 U.S.C. § 1983, contending the absence of a
prison library or an attorney to perform legal research violated his right of meaningful



                                          -2-
access to the courts. The parties submitted the case to the district court on the
designated record. The district court concluded:

      the legal assistance system at [Anamosa] stood as an unconstitutional
      impediment to White’s access to the courts, because it did not provide a
      reasonably adequate opportunity to present claimed violations of
      fundamental constitutional rights to the courts where the legal assistance
      system precluded even the minimum level of legal research that would
      be necessary, in some specific circumstances, to provide reasonably
      competent legal advice sufficient for an inmate to present his claims to
      the court.

White v. Kautzky, 386 F. Supp. 2d 1042, 1057 (N.D. Iowa 2005) (internal quotation
marks and citations omitted). The district court further concluded White’s actual
injury was the loss of a § 1983 claim. Id. at 1058-59. The district court awarded
White nominal damages in the amount of $1. Id. at 1060. This appeal followed.

II.   DISCUSSION
      We review for clear error the district court’s factual findings, and we review de
novo the district court’s legal conclusions. See Snider v. United States, 468 F.3d 500,
509 (8th Cir. 2006); see also Fed. R. Civ. P. 52(a).

      The Constitution guarantees prisoners a right to access the courts. See Murray
v. Giarratano, 492 U.S. 1, 11 n.6 (1989) (“The prisoner’s right of access has been
described as a consequence of the right to due process of law and as an aspect of equal
protection.” (internal citations omitted)); see also Christopher v. Harbury, 536 U.S.
403, 415 n.12 (2002) (noting, outside of the context of prisons, the right to access the
courts is guaranteed by an amalgam of the Article IV Privileges and Immunities
Clause, the First Amendment Petition Clause, the Fifth Amendment Due Process
Clause, and the Fourteenth Amendment Equal Protection and Due Process Clauses).
For prisoners, meaningful access to the courts “requires prison authorities to assist
inmates in the preparation and filing of meaningful legal papers by providing

                                          -3-
prisoners with adequate law libraries or adequate assistance from persons trained in
the law.” Bounds v. Smith, 430 U.S. 817, 828 (1977), overruled on other grounds by
Lewis v. Casey, 518 U.S. 343, 354 (1996). In Bounds, the phrase “adequate
assistance from persons trained in the law” refers to “the adequacy of the prisoner’s
access to his or her court-appointed counsel or other law-trained assistant,” not “to the
effectiveness of the representation.” Schrier v. Halford, 60 F.3d 1309, 1313-14 (8th
Cir. 1995). Prisoners do not have a constitutional right to legal counsel to pursue the
prisoners’ grievances; consequently, prisoners do not possess a constitutional right to
effective assistance of counsel in pursuing advice from legal counsel regarding prison
grievances. Id. at 1313. Meaningful access to the courts is the capability to bring
“actions seeking new trials, release from confinement, or vindication of fundamental
civil rights.” Bounds, 430 U.S. at 827; see Lamp v. State of Iowa, 122 F.3d 1100,
1105 (8th Cir. 1997). The state has no obligation to “enable the prisoners to discover
grievances [or] to litigate effectively once in court.” Casey, 518 U.S. at 354.

       To prove a violation of the right of meaningful access to the courts, a prisoner
must establish the state has not provided an opportunity to litigate a claim challenging
the prisoner’s sentence or conditions of confinement in a court of law, which resulted
in actual injury, that is, the hindrance of a nonfrivolous and arguably meritorious
underlying legal claim. See Harbury, 536 U.S. at 413, 415; Casey, 518 U.S. at 351,
353, 355. Because the actual injury requirement concerns the prisoner’s standing to
bring a claim, and thus our jurisdiction, and because we avoid unnecessarily deciding
constitutional issues, we will first consider whether White suffered any actual injury.
E.g., Casey, 518 U.S. at 349; see also Ashwander v. Tenn. Valley Auth., 297 U.S. 288,
346 (1936) (Brandeis, J., concurring).

      To prove actual injury, White must “demonstrate that a nonfrivoulous legal
claim had been frustrated or was being impeded.” Casey, 518 U.S. at 353 (footnotes
omitted). White contends the contract-attorney system in place at Anamosa resulted



                                          -4-
in two actual injuries: (1) the loss of a post-conviction relief claim under Iowa Code
chapter 822, and (2) the loss of a § 1983 claim.1

       First, regarding White’s claim for post-conviction relief, “the power of a court
to try a person for crime is not impaired by the fact that he had been brought within
the court’s jurisdiction by reason of a ‘forcible abduction.’” Brown v. Nutsch, 619
F.2d 758, 762 (8th Cir. 1980) (quoting Frisbie v. Collins, 342 U.S. 519, 522 (1952)
(quoting Ker v. Illinois, 119 U.S. 436, 444 (1886))); see Gardels v. Brewer, 190
N.W.2d 803, 806 (Iowa 1971) (stating “the manner in which a defendant is rendered
before the court has no effect upon the court’s jurisdiction”). Improper extradition is
not a ground for post-conviction relief pursuant to Iowa Code chapter 822. See Iowa
Code § 822.2 (setting forth the grounds on which post-conviction relief may be
granted); cf. State v. Iowa Dist. Ct. for Winneshiek County, 500 N.W.2d 51, 53 (Iowa
1993) (stating a petition for a writ of habeas corpus pursuant to Iowa Code
chapter 820 “is the proper way to test the legality of an arrest under a governor’s
extradition warrant” and noting judicial review is limited to determining whether the
applicant was charged with a crime and present in the demanding state when the crime




      1
        The district court found “White met with [a contract attorney] and asked him
for advice on whether to file a post[-]conviction relief action challenging his
conviction based on issues relating to extradition and jurisdiction.” White, 386
F. Supp. 2d at 1048. The State of Iowa argues the district court’s factual finding is not
clearly erroneous, and White cannot argue an actual injury based on the loss of a claim
pursuant to § 1983, because White never pled such an injury in the complaint. The
record reflects White approached the contract attorney about his improper extradition,
White asked the attorney what to do about it, and the contract attorney recommended
filing an application for post-conviction relief. Because we liberally construe pro se
complaints, see Haines v. Kerner, 404 U.S. 519, 520-21 (1972), we will generously
consider the loss of White’s § 1983 claim as a part of White’s actual injury.

                                          -5-
was committed).2 White’s remedy is not filing an application for post-conviction
relief under Iowa Code chapter 822.

        We now turn to the second actual injury contention, the loss of a § 1983 claim.
“[S]ection 1983 provides a remedy for improper extradition in violation of the
extradition clause and statute.” Brown, 619 F.2d at 764. Adopting the most
appropriate Iowa statute of limitations, Wilson v. Garcia, 471 U.S. 261, 275 (1985),
superceded by statute on other grounds as recognized in Jones v. R.R. Donnelly &
Sons Co., 541 U.S. 369, 379-80 (2004), the statute of limitations for a § 1983 claim
is two years, Wycoff v. Menke, 773 F.2d 983, 984 (8th Cir. 1985). White filed his
grievance on March 28, 2002, and his complaint on July 3, 2002, more than two years
after the improper extraditions. Thus, any § 1983 claim based on White’s extraditions
is manifestly untimely.

       Because of the applicable statutory law and controlling case precedent, White’s
post-conviction relief and § 1983 claims are not arguably meritorious and are
frivolous. We conclude White failed to prove he suffered an actual injury as a result
of the contract-attorney system in place at Anamosa. Because we conclude White
never suffered an actual injury, we need not address White’s cross-appeal challenging
the district court’s damages award, and we do not reach the issue whether the contract-
attorney system provided White with meaningful access to the courts.




      2
        We need not decide whether White can seek relief pursuant to Iowa Code
chapter 820 or whether the loss of a claim pursuant to Iowa Code chapter 820 is an
actual injury because these issues are not before the court.

                                         -6-
III.   CONCLUSION
       We reverse and vacate the judgment of the district court.3
                      ______________________________




       3
       By our decision today, finding no actual injury and thus no jurisdictional
standing, we do not suggest or imply the district court’s reasoning and conclusions on
whether the Anamosa contract-attorney system was an unconstitutional impediment
to White’s access to the courts are valid.

                                         -7-